                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:20-cv-212-MOC-DSC

MICKEY E. CROWE,                    )
MARY E. CROWE,                      )
                                    )
                                    )
                  Plaintiffs,       )
vs.                                 )
                                    )
ALLSTATE INSURANCE CO.,             )                        ORDER
                                    )
                                    )
                  Defendant.        )
___________________________________ )

       THIS MATTER comes before the Court on its own motion following the parties’

supplemental briefing in this action. (Doc. Nos. 19, 20).

       This is a dispute over insurance coverage between Plaintiffs Mickey Crowe and Mary

Crowe and Defendant Allstate Insurance Company. Plaintiffs filed this action on March 4, 2020,

in Gaston County Superior Court, seeking a declaratory judgment on the issue of whether

Plaintiffs are entitled to insurance coverage, and also bringing a claim for unfair and deceptive

trade practices under North Carolina law, based on Defendant’s denial of coverage, under N.C.

GEN. STAT. §§ 58-63-15(11) and 75-1.1 et seq. (Doc. No. 1-1).

       On April 9, 2020, Defendant removed the action to this Court based on diversity

jurisdiction, under 28 U.S.C. § 1332. (Doc. No. 1). On May 7, 2020, Defendant filed its answer.

(Doc. No. 5). Plaintiffs filed a motion for judgment on the pleadings on May 12, 2020, as to

their claim for declaratory relief only. Defendant filed its own motion for judgment on the

pleadings on May 26, 2020, as to all claims. This Court held a hearing on both parties’ motions

on July 15, 2020. On October 30, 2020, the Court entered an order granting Plaintiffs’ motion

                                                 1



      Case 3:20-cv-00212-MOC-DSC Document 21 Filed 03/31/21 Page 1 of 2
for judgment on the pleadings and denying Defendant’s motion for judgment on the pleadings.

       The Court further stated that it was making no ruling at that time on Plaintiffs’ claim for

unfair and deceptive trade practices under North Carolina law, based on Defendant’s denial of

coverage, under N.C. GEN. STAT. §§ 58-63-15(11) and 75-1.1 et seq. The Court gave the parties

additional time to brief this issue, as well as the issue of the amount of coverage to which

Plaintiffs contend they are entitled under the insurance policy. The parties have now submitted

their supplemental briefings on these issues.

       The Court finds that, to the extent that Defendant has moved for judgment on the

pleadings as to the merits of Plaintiff’s unfair and deceptive trade practices claim, the motion is

denied, and the parties shall be entitled to conduct discovery on this claim. Moreover, the parties

shall be allowed to conduct discovery on the amount of damages to which Plaintiffs are entitled.

       IT IS SO ORDERED.
       Signed: March 30, 2021




                                                 2



      Case 3:20-cv-00212-MOC-DSC Document 21 Filed 03/31/21 Page 2 of 2
